Hill, C. J.
1. The assignment of error is to a judgment denying a motion for a new trial, based on the general grounds, and is sufficient to reach the said grounds. The motion to dismiss is therefore denied. Rules of Court of Appeals, Rule 8.
. 2. The evidence showing that the plaintiff was the bona fide holder of the acceptances sued on, and that he had received them before maturity and without notice of any defect or defense, it was error to allow testimony in support of a plea of failure of consideration. Civil Code, §3694.
3. The holder of a negotiable instrument indorsed in blank is presumed to be such bona fide and for value. Habersham v. Lehman, 63 Ga. 380.
4. A verdict for the plaintiff was demanded, and a new trial should have been granted. Judgment reversed.